168 S.E.2d 31 (1969)
5 N.C. App. 219
GASTONIA PERSONNEL CORP.
v.
Bobby L. ROGERS.
No. 6927DC225.
Court of Appeals of North Carolina.
June 18, 1969.
Certiorari Allowed August 29, 1969.
*32 Joseph B. Roberts, III, Gastonia, for plaintiff appellant.
Henry M. Whitesides, by T. Lamar Robinson, Jr., Gastonia, for defendant appellee.
MORRIS, Judge.
This appeal presents but one question. That is, whether the employment of the services of a professional employment agency may be considered a "necessary" expense so that an infant is obligated to pay for them?
The general rule is that a minor may disaffirm a contract made by him. The exception to this rule is that a minor is obligated to pay for necessaries. Turner v. Gaither, 83 N.C. 357; and In Re Peacock, 261 N.C. 749, 136 S.E.2d 91.
What are necessaries?
"In Freeman v. Bridger, 49 N.C. 1, Pearson, J., speaking to the subject: `Lord Coke says, Co.Lit., 172a, "It is agreed by all the books, that an infant may bind himself to pay for his necessary meat, drink, apparel, physic and other necessaries." These last words embrace boarding; for shelter is as necessary as food and clothing. They have also been extended so as to embrace schooling, and nursing (as well as physic) while sick. In regard to the quality of the clothes and the kind of food, etc., a restriction is added, that it must appear that the articles were suitable to the infant's degree and estate.'" Barger v. M. & J. Finance Corp., 221 N.E. 64, 18 S.E.2d 826.
In North Carolina the question of whether a particular item or service is a necessity is a mixed question of law and fact. Whether the article or service is within one of the classes for which he is liable is a question of law. Whether the item or service was in fact necessary and of reasonable price is a question for the jury. Smith v. Young, 19 N.C. 26.
We do not think that the services of a professional employment agency may be considered "necessary" so that a minor may not disaffirm a contract for such services. It makes no difference that the defendant has profited by the efforts of the plaintiff. He is still free to disaffirm the contract. Fisher v. Taylor Motor Co., 249 N.C. 617, 107 S.E.2d 94. The plaintiff's services were advantageous to the defendant, and clearly he was in need of a job when they were rendered; however, it does not appear that they were necessary for him to earn a livelihood. The judgment below is
Affirmed.
CAMPBELL and BROCK, JJ., concur.